DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/954,900 filed on 6/17/2020. Amendment filed on 12/20/2021 has been acknowledged. Claims 1-20 as filed, are currently pending and have been considered below. Claims 1, 10, and 11 are independent claim. Claim 10 has been amended. Claims 11-20 are newly added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no DE10 2017 130 880.6, filed on 12/21/2017.

Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the reference of subject matter “permanent magnets 11” is not disclosed in the amended specification filed on  06/17/2020, total page no 19. However, the subject matter is disclosed on WO 2019/122224 filed on 06/17/2020, total page no 15, on which the application is not relying upon. A new copy of the specification is required that includes the previously amended out subject matter of the permanent magnet.


Claim Objections
Claim 11 is  objected to because of the following informalities:  
Claim 11, line 15, the claim phrase “the permanent magnets at a second distance” should read “the permanent magnets being located at a second distance”.  
Some pages have some specific numbers such as 5, 10, 15, written on the left side should be removed since it does not correspond to a line number. See page 7-10 per applicants numbering.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, line 13 and 15, the claim limitation “a first distance and a second distance” render the claim indefinite. It is not clear what does the distance mean here- does it mean the radial distance from the axis of the first shaft? It is noted the permanent magnets (11) share a boundary with internal gear (10) which locates them at the same distance in the radial direction. Clarification is required.
	Claims 12-20 are rejected as they depend on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehengerger (US 2011/0234179 A1) (hereinafter “Hehenberger”).
Regarding claim 1, Hehenberger discloses an electromechanical system (fig. 21) for transferring rotational energy, torque and power in a powertrain, the system comprising: 
a first (8), a second (1) and a third machine (17/18) for energy conversion coupled to the powertrain, wherein the third machine is configured as a three-phase synchronous machine (see para 59); 
a superimposed gearing (e.g. 11-13), comprising a planetary gearbox (not shown in the figure, the box holding the PG gear) comprising:  
 	a planetary gearbox housing (see the annotated fig. A below); 
a sun gear (11) is coupled to the first machine (8) via a first shaft (see the annotated fig. A below) for transferring a torque to the first machine; 
at least one planetary gear (e.g. 12) coupled to the second machine (1) via a second shaft (see the annotated fig. A) for transferring a torque to the second machine; and 
an internal gear (13) that forms a rotor (17) of the three-phase synchronous machine, wherein the internal gear (13) is connected to the planetary gearbox housing;  and 
permanent magnets are arranged at, the internal gear (13) and/or at  the planetary gearbox housing  for exciting the three-phase synchronous machine. (see para 59, 62)

    PNG
    media_image1.png
    304
    562
    media_image1.png
    Greyscale

                                                  Fig. A: Annotated figure 21 of Hehenberger
Regarding claim 2, Hehenberger discloses an electromechanical system in accordance with claim 1, wherein the three-phase synchronous machine is configured as a permanent magnet-excited three-phase synchronous machine and the internal gear (13) of the planetary gearbox is in functional connection with the permanent magnets for exciting the three-phase synchronous machine. (see para 59)
Regarding claim 3, Hehenberger discloses an electromechanical system in accordance with claims 1, further comprising a drive electronic system (7), wherein the three-phase synchronous machine (e.g. 17/18) is coupled to the drive electronic system (7) for controlling the energy conversion, and the drive electronic system (7) is configured such that the energy conversion takes place in the three-phase synchronous machine as a function of the energy converted by the first and/or second machines (8, 1).
Regarding claim 6, Hehenberger discloses an electromechanical system in accordance with claim 1, further comprising at least one additional gearing (2) arranged between the planetary gearbox and the second machine (1).
Regarding claim 9, Hehenberger discloses an electromechanical system in accordance with claim 1, wherein the second machine (1) is configured as a wind rotor.
Regarding claim 10, Hehenberger A superimposed gearing comprising: a planetary gearbox comprising: 
a planetary gearbox housing (see the annotated fig. A in claim 1);
 a centrally arranged sun gear (11); 
at least one planetary gear (12) meshing with the sun gear; 
a first shaft (see the annotated fig. A in claim 1) connected to the sun gear for transferring a torque
 a second shaft (see the annotated fig. A in claim 1); 
at least one planetary gear connected to the second shaft for transferring a torque; and 
an internal gear (13) of the planetary gearbox is mounted rotatably and 
devices for dividing (e.g. 17/18), in a specific manner, torque introduced into the planetary gearbox as a function of a control signal, which is generated on the basis of a current operating situation by a drive electronic system (7), introduce a braking or acceleration torque into the internal gear (13) wherein the devices for dividing in a specific manner a torque introduced into the planetary gearbox comprises a three-phase synchronous machine (see para 78), wherein a rotor (17) of the three-phase synchronous machine is formed by the internal gear (13) or by a component connected to the internal gear (see the annotated fig. A), wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hehenberger et al. (US 2014/0041986 A1) (hereinafter “Hehenberger”) in view of Martin et al. (WO 2016091958 A1) (hereinafter “Martin”).
Regarding claim 4, Hehenberger discloses all the elements as mentioned in accordance with claim 3, but fails to disclose wherein the drive electronic system (7) is configured such that the three-phase synchronous machine (4) is operated at least at times in a four-quadrant operation.
Martin discloses a drive train (fig. 1) wherein the drive electronic system (FC) is configured such that the three-phase synchronous machine (R) is operated at least at times in a four-quadrant operation so that the machine can have multiple functionality with variable speed. (see para 82 of Martin and fig. 4-6)
Hehenberger to adopt the three-phase synchronous  taught by Martin in order to improve the functionality of the machine with variable speed.
Regarding claim 8, Hehenberger discloses an electromechanical system in accordance with claim 1, wherein the first machine (8) is configured as a three-phase synchronous machine connected to a power supply (Grid), but fails to disclose the first machine is asynchronous.
Martin discloses a drive train (fig. 1) wherein the electric motor could be asynchronous machine or synchronous machine.  (see para 64 of Martin)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hehenberger to adopt the three-phase asynchronous machine as taught by Martin as this is a known and suitable arrangement for the machine in the art. Further, it is a matter of engineering design to arrange the machine in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the machine to the claimed limitation as Martin teaches this arrangement is a known and suitable arrangement in the art.
As a modified, the first machine could be an asynchronous machine.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hehengerger (US 2011/0234179 A1) (hereinafter “Hehenberger”) in view of Kos et al. (US 4,700,081).
Regarding claim 5, Hehenberger discloses all the elements of the invention in accordance with claim 3, but fails to disclose wherein the drive electronic system is configured such that an air gap torque of the three-phase synchronous machine is changed at least at times as a 4function of the energy converted by the first and/or second machines.
Kos discloses a variable speed wind turbine (fig. 1) wherein the drive electronic system (30) is configured (see col. 2, line 21-24) such that an air gap torque (QE) of generator ( AC generator) is changed at least at times as a 4function of the energy converted by the first and/or second machines (see col 3, line 37-42, col 4, line 64-68, col 5 line 67-end) so that the generator can obtain peak performance and maximum throughput of energy (see col 2, line 1-15)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hehenberger to adopt the air gap torque control as taught by Ken to obtain optimum performance or to obtain maximum throughput of energy.
As a modified the drive electronic system could be configured such that an air gap torque of the three-phase synchronous machine is changed at least at times as a 4function of the energy converted by the first and/or second machines.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hehengerger (US 2011/0234179 A1) (hereinafter “Hehenberger”) in view of Morizono (US 2016/0258526 A1) 
Regarding claim 7, Hehenberger discloses all the elements of the invention as mentioned in accordance with claim 6 but fails to disclose the planetary gearbox (11-13) is arranged in a common oil chamber with the at least one additional gearing (2). 
Morizono discloses a reduction gear (e.g. 33, fig. 2) wherein the planetary gear (e.g. 61, 62, and 63) is arranged in a common oil chamber (S1) with the at least one additional gearing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hehenberger to adopt the a common lubrication chamber as taught by Morizono so that the gearing system can be adequately supplied with lubrication and the cooling of the components of gear systems can be improved.
As a modified, the planetary gearbox will have a common oil chamber with the at least one additional gearing.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hehenberger et al. (US 2014/0041986 A1) (hereinafter “Hehenberger”) in view of Palmer (US 20100041504 A1) (hereinafter “Palmer”).
Regarding claim 11, Hehenberger discloses an electromechanical system (fig. 21) for transferring rotational energy, torque and power in a powertrain, the system comprising: 
a first (8), a second (1) and a third machine (17/18) for energy conversion coupled to the powertrain, wherein the third machine is configured as a three-phase synchronous machine (see para 59); 
a superimposed gearing (e.g. 11-13), comprising a planetary gearbox (not shown in the figure, the box holding the PG gear) comprising:  
 	a planetary gearbox housing (see the annotated fig. A, claim 1); 
a sun gear (11) is coupled to the first machine (8) via a first shaft (see the annotated fig. A) for transferring a torque to the first machine; 

an internal gear (13) that forms a rotor (17) of the three-phase synchronous machine, wherein the internal gear (13) is connected to the planetary gearbox housing, 
permanent magnets (has no reference number) are arranged at, the internal gear (13) and/or at  the planetary gearbox housing  for exciting the three-phase synchronous machine. (see para 59, 62)
However, Hehenberger fails to disclose the internal gear being 8located at a first distance from the first shaft longitudinal axis;  and permanent magnets for exciting the three-phase synchronous machine, the permanent 15magnets at a second distance from the first shaft longitudinal axis, the second distance being greater than the first distance.
Palmer discloses a variable ratio transmission (fig. 1-3) wherein an internal gear (206) forms a rotor of an electric motor (see para 6) and  being 8located at a first distance from the first shaft (210) longitudinal axis (axis x); and permanent magnets (218, see para 48) for exciting the three-phase synchronous machine, the permanent 15magnets at a second distance from the first shaft longitudinal axis, the second distance being greater than the first distance (see fig. 3, para 8) so that the rotational input can be adjusted to different  output torques and speeds ratios (see abstract) and as a results the transmission can be smaller and lighter than currently available transmission. (see para 3)
Hehenberger to adopt the internal gear and permanent magnets arrangement as taught by Palmer so that a variable ratios of output torques and speed ratios can be achieved through the use of very efficient electric motors.
As a modified, the electromechanical system would have the internal gear being 8located at a first distance from the first shaft longitudinal axis;  and permanent magnets for exciting the three-phase synchronous machine, the permanent 15magnets at a second distance from the first shaft longitudinal axis, the second distance being greater than the first distance.
Regarding claim 12, Hehenberger/Palmer discloses an electromechanical system in accordance with claim 11, Palmer further discloses wherein the permanent magnets (218) are arranged at the internal gear (206) for exciting the three-phase synchronous machine.  
Regarding claim 13, Hehenberger/Palmer discloses an electromechanical system in accordance with claim 11, Hehenberger further discloses wherein the permanent magnets (218) are arranged at the planetary gearbox housing for exciting the three-phase synchronous machine.  
Regarding claim 14, Hehenberger/Palmer discloses an electromechanical system in accordance with claim 11, wherein the permanent magnets are arranged at the internal gear and at the planetary gearbox housing for exciting the three-phase synchronous machine. 
Regarding claim 15, Hehenberger/Palmer discloses an electromechanical system in accordance with claims 11, Hehenberger further discloses a drive electronic system (7), wherein the three-phase synchronous machine (e.g. 17/18) is coupled to the drive electronic system (7) for controlling the energy conversion, and the drive electronic system (7) is 
Regarding claim 18, Hehenberger/Palmer discloses an electromechanical system in accordance with claim 11, Hehenberger further comprising at least one additional gearing (2) arranged between the planetary gearbox and the second machine (1).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hehenberger et al. (US 2014/0041986 A1) (hereinafter “Hehenberger”) in view of Palmer (US 20100041504 A1) (hereinafter “Palmer”) as set forth in the rejection of claim 11 and further in view of Martin et al. (WO 2016091958 A1) (hereinafter “Martin”).
Regarding claim 16, Hehenberger/Palmer discloses all the elements as mentioned in accordance with claim 3, but fails to disclose wherein the drive electronic system (7) is configured such that the three-phase synchronous machine (4) is operated at least at times in a four-quadrant operation.
Martin discloses a drive train (fig. 1) wherein the drive electronic system (FC) is configured such that the three-phase synchronous machine (R) is operated at least at times in a four-quadrant operation so that the machine can have multiple functionality with variable speed. (see para 82 of Martin and fig. 4-6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hehenberger to adopt the three-phase synchronous  taught by Martin in order to improve the functionality of the machine with variable speed.
Regarding claim 20, Hehenberger/Palmer discloses an electromechanical system in accordance with claim 1, Hehenberger further discloses wherein the first machine (8) is configured as a three-phase synchronous machine connected to a power supply (Grid), but fails to disclose the first machine is asynchronous.
Martin discloses a drive train (fig. 1) wherein the electric motor could be asynchronous machine or synchronous machine.  (see para 64 of Martin)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hehenberger/Palmer to adopt the three-phase asynchronous machine as taught by Martin as this is a known and suitable arrangement for the machine in the art. Further, it is a matter of engineering design to arrange the machine in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the machine to the claimed limitation as Martin teaches this arrangement is a known and suitable arrangement in the art.
As a modified, the first machine could be an asynchronous machine.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hehenberger et al. (US 2014/0041986 A1) (hereinafter “Hehenberger”) in view of Palmer (US 20100041504 A1) (hereinafter “Palmer”) as set forth in the rejection of claim 15 and further in view of Kos et al. (US 4,700,081).
Regarding claim 17, Hehenberger/Palmer discloses all the elements of the invention in accordance with claim 15, but fails to disclose wherein the drive electronic system is configured 
Kos discloses a variable speed wind turbine (fig. 1) wherein the drive electronic system (30) is configured (see col. 2, line 21-24) such that an air gap torque (QE) of generator ( AC generator) is changed at least at times as a 4function of the energy converted by the first and/or second machines (see col 3, line 37-42, col 4, line 64-68, col 5 line 67-end) so that the generator can obtain peak performance and maximum throughput of energy (see col 2, line 1-15)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hehenberger/Palmer to adopt the air gap torque control as taught by Kos to obtain optimum performance or to obtain maximum throughput of energy.
As a modified the drive electronic system could be configured such that an air gap torque of the three-phase synchronous machine is changed at least at times as a 4function of the energy converted by the first and/or second machines.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hehenberger et al. (US 2014/0041986 A1) (hereinafter “Hehenberger”) in view of Palmer (US 20100041504 A1) (hereinafter “Palmer”) as set forth in the rejection of claim 11 and further in view of Morizono (US 2016/0258526 A1) 
Regarding claim 19, Hehenberger/Palmer discloses all the elements of the invention as mentioned in accordance with claim 18, but fails to disclose the planetary gearbox (11-13) is arranged in a common oil chamber with the at least one additional gearing (2). 
Morizono discloses a reduction gear (e.g. 33, fig. 2) wherein the planetary gear (e.g. 61, 62, and 63) is arranged in a common oil chamber (S1) with the at least one additional gearing (e.g. 64, 65, 66 and 67) (see para 62, 66) so that the lubricating oil can be supplied all the way around the sealing component. (see para 05, 14)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hehenberger/Palmer to adopt the a common lubrication chamber as taught by Morizono so that the gearing system can be adequately supplied with lubrication and the cooling of the components of gear systems can be improved.
As a modified, the planetary gearbox will have a common oil chamber with the at least one additional gearing.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
For example, the prior art of record, 
Bech (US 2009/0289460 A1) discloses a wind turbine with a drive train placed partly or entirely in a nacelle of the wind turbine is provided. The drive train includes an epicyclical gearbox including at least one gear stage having a plurality of planet gears meshing with a sun gear or an annulus gear. The gearbox speeds up the rotation speed of a rotor of the wind turbine to at least one generator of the wind turbine.
Winkelmann (US 2012/0244989 A1) discloses a drive unit for a wind turbine wherein a rotor rotatably supported on a machine frame with a hub and at least one rotor blade attachable thereto. The drive unit has a gear box for converting the rotational speed of the rotor according to a gear box ratio.


Remarks and Response
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive per the reasons set forth below. The objection on specification and drawing have been withdrawn due to the amendments to the specification and drawing.

Response to Arguments
Regarding the rejections of Claims 1-3, 6, 9 and 10, applicant argues “Claims 1-3, 6, 9 and 10 have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehenberger (US 2011/0234179 A1). Hehenberger fails to teach and fails to suggest an internal gear that forms a rotor of a three-phase synchronous machine and permanent magnets that are arranged at an internal gear and/or at a planetary gearbox housing for exciting the three-phase synchronous machine as claimed. The electromechanical system is shown very schematically in Figures 2-4 and 19-21 of Hehenberger. There is no gearbox housing that is described in the specification of Hehenberger and there is no gearbox housing shown in Figures 2-4 and 19-21 of Hehenberger. The figures of Hehenberger only show an arrangement where a hollow wheel 13 is connected  to an electric differential drive that consists of a rotor 17 and a stator 18 (see paragraph [0091] of Hehenberger), but the hollow wheel 13 does not form the rotor 17 as featured in the present invention. Further, there is no disclosure in Hehenberger that the permanent magnets are arranged at the internal gear and/or at the planetary the gearbox housing as claimed. The permanent magnets of Hehenberger are arranged at a rotor 17 that is coupled to the hollow wheel 13. As such, the prior art does not teach or suggest each of the features of the claimed combination. Accordingly, Applicant respectfully requests that the Examiner favorably reconsider claims 1 and 10 as presented and all claims that respectively depend thereon”. This is not persuasive. The permanent magnets of Hehenberger are arranged at a rotor 17 that is coupled to the ring gear 13 which is fastened by the planetary gear box housing (see para 91 of Hehenberger). Moreover, a new prior art of Palmer (US 20100041504 A1) has been cited to reject the new claims (11-20) which has clarified this issue. Please see the rejection of these claims. The examiner respectfully disagrees.


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/12/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F. P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655